ACCEPTED
                                                                                                         01-15-00537-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    10/8/2015 5:05:25 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                            CALJSE NO.    0l- l5-00537-t3\i

IN   RT]                                    $              II.'i   l-llt'. FIRS-f
                                                                               CIOLJR'I
                                                                               FILED  IN
                                                                        1st COURT OF APPEALS
                                            $                               HOUSTON, TEXAS
JAMES WESI,EY          GROVF,S              N                           10/8/2015 5:05:25 PM
AND                                         \              Ofr     APPFTALS
                                                                        CHRISTOPHER A. PRINE
KIIITH      GITOSS                          S\
                                                                                Clerk

                                            N

Rtrl-ATORS                                  r\          IlAt{l'{lS COIJNTY. l'hxns


  RELATOR, KEITH GROSS' VEITIF'IE,D EIVIEITCENCY MOTION
     'TO STAY E,NFORCE,MENT OF TRIAL, C]OURl'ORDER



l'O'l'lIlr I{ONOI{AIlLtr .f l.JS'l'lC'F.S OIr SAID CCTLJI{'l':

           COMFS NOW Ktil'l'H ClltOSS ancl lrles tfris his lJrnergency Motion

to Stay Lnlbrccmcr-rt ol"l'rial Court's Orclcr ancl rcsp,:rctlirllv shorvs:




                       I.     Facts and llasis   for Emergency

l.         On April 28,2015 the trial courrt cntercd on older on thc recorcl that

(1) disclLralilled attornev, Kcith (iross: (2) ordercd hirn to             tatlce   8 hours   o1-



cor.rtinuing legal education course(s), arrd (3) pay the surr ol'$2500.00 into

the court's ro-gistry rvithin six nronths o1-the datc of tlic ordet'. l-hc six

nronth dcadline is Octobcr 29,2015. Attorney (irc,ss has nottakcn the course

or placed the lt-ttlt-tcir into the Court's registn'.
2.    On June 16,2015, attorncy, Keith Gross and James W'esley Grovcs
                                   'l'hercafter, this Court ordered the Real Party in
frlecl a Writ ol-Mandarnus.

                             'l-he Court has not ruled'
Interest to flle a response.

3.    At the tirnc of filing the Writ of Manclallus, tr"ial w'as set lbr October'
                                                                  '['his case rvill rrot be
5,2015.   Sr-rbseqr-rently, thc court has reset the case.                                     se't



fbr trial until at least liebrLrary 2016.

4'     Iltrlcrgctrc,v relicf is t-tcccssary'     I1-   itttort-rc'Y ('iross does t-tot take the


lcgal eclr-rcation courscs in accorclance \\,ith thc trial caccelerated appeal. Texas Government Codc            ,   rr.2')-).1 authorizes the courts


of appeal to issue writs o1'rnandamus and all other u'rit necessary to cntbrcc

the jLrrisdiction o1'the   court. Appellate courts retain tlhe overreaching power

to grant such writs as lnay be necessary to enfbrce or protcct tl'rcir cout't's

.iurisdiction over the pencling appeal, and prcservc tlhe sul.r.iect tttattct' ol'thc

appeal. In Re f|oile-y 296 S.W. 3cl 859 ('l-ex.i\pp.---'["yler, 2tC09).

8.     Attorney (iross fllcd a writ of marndatnlls c,ontcndting that thc trial

court sanctiorred hin'r rvrctngtirllir. Attorney (iross laces irrcparable             hartt-t


without a stav florr this CoLrrt. 11'(ircss complics wilh thc trial court's

order and takes the continuing lcgal education class,ls, he vu'ill lose the right

to appellate revicw and      will deprivcd thc opportr,rnit),to vindicate hirnsell'as

the issue will l-recot'ttc ntoot. W'oU   r.   Stur,456 S.W'. 3d 307 (Tex.App--- Ill

I)aso,2015.) (jross will bc hzrrrrcd by havirrg to contply rvith an cfroncolls

order. If Gross does not corlply, hc risks being licld in corttr-lrPt ol-coLtrt

and jailed.

9.     WithoLrt reviewir-rg each argurnent crnbodied         im   thc Petitior-r fbr Writ of

Mandantus, it should be sufhcient to show tl'ris court that attorncy Gross dicl

not receive adequate noticc of the urotion fbr sanctions beforc thc hcaring. It

 is undispr-rted that receivecl noticc of the SLrpplerrrental Motion to         Disc1Lrali11"


and Motion ftrr Sanctions only' one hoLrr before ther          hearing.     Gross had no
opportunity to research the law, or otherwise plan            a. def-ense.   and therefbre

tl"ris court should stay tl-re enforcement,     if llot sumltlarily reverse the orde r.

9.        The powertcl sanction is lirnited bythe due prcrcess clause. In Re Max

Bennett,960 S.W. 2d 35, 40 (T'ex. 1991). At a rlinitnutn, Irotice ol' atrv

hearing. . . must be servcd on all parties not less         tlt;r.tr three days   bclbre the

tinre set fbr the hearing, unlcss the tinrc is shol'tcn by thc coLtrl. In ra

Acceptnrtce Insurance Oo. 33 S.W.3d 443, 449r (-t'cx.App.- Irort Worth,

2000) citing TIt(lP     21.    It is well settlcd thc one dali's notice is insufflcicrrt,

as a rnattcr o1'law. Plunr.,S      & L Ass'rt    v. Sluvin, J')"1 S.\\'. 282,284 ('l'er.

1986). Attorney Ramos lllccl his Motiorr to [)isqr-rtrlify on z\pril 27,2015,

and llled his supplcr-r-rental rnotir-rn on thc morning ol[-April 28.2015 at 8:1,5

a.ll-1.


          l.Jpholdlrig an ordcr lbr Sarrctions basccl on c)ne hout's ttotice is crrttr

on its f-ace. Attorney (iross requests this Court sta.y thc trial court order Lrntil

thc Petition lbr Writ of Manclatnus is resolvccl.

                                          Prayer

          Relater prays that this CloLrrt stay the trial cou,rt's ordct'urrtil alter this

Court has decided thc writ o1'rnandamus. and any other relief, whether

general or special, legal or ecluitable     .
                                        Respectfully' sr,lbrnitte:d,

                                        /s/ Keith Grgs::;
                                        Keith ,4. Grosr;
                                        State []ar No. |1:.4027351
                                        245 Park Avc.
                                        League City,1'exas 77 513
                                        (832) 932-5970 Otflce
                                        (281 ) 701-5634 Clcll
                                        (832) t)32--56811 Irax
                                         attnyk gross(?rr ao | collt             .


                                           RIJLN 'fOIt




                             Certiflcate   o1'   Selv ice

      I certily that a true ancl correct copy             ol- the ltrregoing instrutttetrt w'as


scrved on opposing counscl and thc Cor-trt itr accorclancc with the 'l'RC'P on

Septcrnber B, 20 I 5.

                                                 i
                                        'f! /r" ,il./ /
                                        i -{-'
                                           Keith



                           Clertiflcate o f Con I'erence

       I certifl, that I have attempted to conl-er with counscl. in the underly'ng

litigation via ernail to resolve thc uatter by agrecment.
                                                      .
                                                                 ii'
                                                 ,t         /'              /
                                              /,'
                                              'it
                                                          ../          _   (**
                                           K.eith          tiross
                                  VEITIF IC]N '[IC)N


 STA'|E OF'IEXAS                          ,\
                                          )
                                          li
                                          J
 C]OIJNTY OF (iALV ESTON                  ,c
                                          .\-




          BEFOI{lr ME, thc Lrndersigned authoritv, ,i)n this d"y personallv
appcared Keitfr (iross, who afier bcing clr,rll' sworn, did ttn his oath depose
and say that hc has read Relator's lmergcncy Motion to Stav and that the
1.acts containecl tl-rereir-r are within his personal knorr'rledgc attcl arc trLte and
correct.




                                                  Keith (riross

         "    SIJBSC]RII]ED AND SWORN TO Mll, a Notary Pr,rblic. on this
       'r"1      davol rt..'-                   1()15
  j-                    L-   '=




                                                         I
                                                    ,'           .i        .' i
                                                   :{'r L i_-{ r. ,..-i-*t-:,        ;-
                                                  Notary' il)Lrblic ir-r and       1'or
                                                  -fhe                ol''l'exas
                                                             Sterte